Citation Nr: 1758263	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  05-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder with psychotic features, to include as secondary to service-connected bilateral hydrocele and/or orchialgia.  

2.  Entitlement to an initial compensable rating for orchialgia secondary to bilateral hydrocele, status post bilateral hydrocelectomy without recurrence.

3.  Entitlement to a compensable rating for bilateral hydrocele, status-post bilateral hydrocelectomy without recurrence.

4.  Entitlement to a 10 percent evaluation based on multiple, non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2008 decision, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2009 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

In July 2010, the Board remanded the matter for further development in compliance with the JMR, to include obtaining outstanding records identified by the Veteran and providing him with additional VA examinations. 

In August 2016, the Board remanded the case again in order to obtain other treatment records and to provide the Veteran with a new VA psychiatric examination.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
The evidence raises the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  See e.g., VA examinations dated June 2011 and November 2014.  As such, the Board does not have jurisdiction of the issue, and it is therefore REFERRED to the Agency of Original Jurisdiction for the appropriate development.


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran's currently diagnosed schizophrenia was caused or aggravated by his service-connected bilateral hydrocele and/or orchialgia.

2.  The probative medical evidence shows that the Veteran's current depression is aggravated by his service-connected bilateral hydrocele and or orchialgia. 

3.  The Veteran's service-connected orchialgia is not manifested by renal dysfunction, a urinary tract infection (UTI) that requires long-term drug therapy, 1 to 2 hospitalizations per year, and/or requiring intermittent intensive management.

4.  The Veteran's bilateral hydrocele is not manifested by complete atrophy of both testicles, but is manifested by right and left varicoceles with testicular pain and tenderness, but without persistent edema, incompletely relieved. 

5.  Based on the Board's decision herein, the Veteran is in receipt of at least a compensable rating for a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for schizophrenia as secondary to service-connected bilateral hydrocele and or orchialgia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


2.  The criteria for service connection for depression as secondary to service-connected bilateral hydrocele and or orchialgia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for a compensable rating for orchialgia are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.115(a), (b), Diagnostic Code 7525 (2017).

4.  The criteria for a higher rating of 10 percent, but no higher, for symptomatic right hydrocele with varicocele analogous to varicose vein are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7120 (2017).

5.  The criteria for a higher rating of 10 percent, but no higher, for symptomatic left hydrocele with varicocele analogous to varicose vein are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7120 (2017).

6.  Based on the Board's decision herein, there is no legal entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.324 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for a Psychiatric Disorder - Analysis 

The record reflects that the RO's May 1986 rating decision that denied service connection for schizophrenia has remained pending as the Veteran was not notified of the decision.    

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Schizophrenia

The Board notes that in November 2004 the Social Security Administration deemed the Veteran disabled due to schizophrenia and paranoid schizophrenia.  However, the Veteran does not assert, and the evidence does not show, that he developed schizophrenia during his active military service or that a psychosis was diagnosed within the first post-service year.  

Rather, the Veteran asserts that his schizophrenia is secondary to his bilateral hydrocele and or orchialgia. 

The April 2009 JMR vacated the Board's April 2008 denial of service connection for schizophrenia on the basis that the Board's denial was based on a VA opinion following a June 2004 examination that was conclusory and lacked rationale, and the fact that the Board determined that another examination/opinion was not warranted.

The record thereafter reflects that the Veteran was afforded a subsequent VA in June 2011 and the examiner confirmed a diagnosis of chronic schizophrenia, undifferentiated type.  However, the examiner opined that the Veteran's diagnosed schizophrenia was not caused by his service-connected bilateral hydrocele and/or orchialgia, because the record was silent to any complaints of bilateral hydrocele and/or orchialgia at the time he was diagnosed with schizophrenia in 1980.  Nevertheless, the examiner did not answer the question on aggravation.  Thus to the extent that the opinion did not address aggravation, it is deemed inadequate. 

Subsequently, in November 2014, the Veteran was afforded an additional VA examination for mental disorders.  The examiner confirmed a diagnosis of schizophrenic disorder by history, but stated that those symptoms were in remission.  The examiner further noted that despite being in full remission, schizophrenia is not known to develop secondary to another medical condition.  Nevertheless, the November 2014 VA examiner also failed to opine on the question of aggravation of the Veteran's schizophrenia due to his service-connected disabilities.  As a result, the Board found this opinion to be inadequate as well. 

In August 2016, another VA examination for mental disorders was afforded to the Veteran.  The examiner opined that, after review of the file and conducting a mental examination of the Veteran, there was no evidence to support DSM-5 diagnostic criteria for any schizophrenia spectrum and other psychotic disorders and as a result, indicated that no opinion could be rendered.  The Board found this opinion also inadequate, since the fact that schizophrenia seemed to have been in remission at the time of the examination does not resolve the question of whether it has been aggravated at any time during the appeal period, because it was in fact diagnosed during the appeal period.  

Subsequent to the Board's August 2016 remand, the Veteran was provided an additional VA examination for his psychiatric disorder claim in March 2017; however the March 2017 examiner restated the inadequate opinion of the August 2016 examiner.  

Accordingly, after the claim was recertified to the Board, the Board requested a Veterans Health Administration (VHA) expert opinion.  Specifically, the Board requested an opinion as to the likelihood that the Veteran's psychiatric disorders were manifested during service or within a year of discharge from service, and whether any current psychiatric disorder was caused or aggravated by a service-connected disability.  

In November 2017, the Board received the requested opinion from a psychiatrist who concluded that the Veteran's diagnosed psychiatric disorders, to include schizophrenia and depression were not initially manifested in-service, no psychosis was manifested within a year of discharge from service, and was not caused by his service-connected bilateral hydrocele.  In addition, the expert opined that the Veteran's schizophrenia was not caused or aggravated by his service-connected bilateral hydrocele and/or orchialgia.  The examiner explained that schizophrenia and other chronic psychotic illnesses are multifactorial, but the consensus in the psychiatric field is that they are not caused by psychological traumas or difficult experiences, such as the Veteran's service-connected disabilities.  Although the examiner indicated that schizophrenia could affect sexual relationships, in this Veteran's case, the examiner stated that "the effects of orchialgia on his depression are primarily mediated via sexual dysfunction, but could impact more directly."

The Board finds the November 2017 expert opinion with regard to the etiology of the Veteran's schizophrenia to be both adequate to decide the claim and highly probative.  The expert had an opportunity to review the entire record and reconcile the conflicting evidence.  The opinion is based on an accurate factual background and contains sound reasoning.  Notably, the Veteran has not submitted a competent opinion relating his schizophrenia to service or a service-connected disability.  


Accordingly, the probative medical evidence weighs against the claim.  For these reasons, the preponderance of the evidence is against the service connection claim for schizophrenia and it must therefore be denied.   

Depression

Nevertheless, the highly probative November 2017 medical expert opinion supports an award of service connection for depression.  In this regard, the November 2017 medical expert opined that the Veteran's depression is more likely than not aggravated by his service-connected bilateral hydrocele and/or orchialgia.  The expert noted the Veteran's reports that his bilateral hydrocele and/or orchialgia has caused him to be unable to engage in sexual relationships, which has exacerbated his psychiatric condition.  The expert stated that the effects of the Veteran's orchialgia on his depression are primarily mediated via sexual dysfunction, but could impact more directly.

The expert acknowledged that it was difficult to precisely estimate the portion of depression that arises from exacerbation by bilateral hydrocele and/or orchialgia versus his multiple other risk factors (social and vocational deficits, family history, substance use, financial problems).  Regardless however, the expert estimated that one-third of the Veterans average depressive symptoms have resulted from exacerbation by the service-connected hydrocele and/or orchialgia, with the rest coming from other factors.  

Accordingly, the Board finds entitlement to service connection for depression as secondary to service-connected bilateral hydrocele and or orchialgia is warranted as it is supported by the November 2017 expert medical opinion which established a baseline level of severity of the Veteran's depression. 

Therefore, resolving all doubt in favor of the Veteran, the Board finds that his depression has been aggravated by his service-connected bilateral hydrocele and or orchialgia.  Service connection for psychiatric disorder is therefore warranted.


Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2017).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Orchialgia and Bilateral Hydrocele - Factual Background 

Turning now to the evidence of record, the Veteran underwent a VA examination in May 2004, in which he reported that he voided six or seven times a day and had nocturia two or three times, with good stream and no urgency.  It was noted that there was no blood in the urine and no incontinence.  He did not have recurrent urinary tract infections, renal colic or bladder stones, acute nephritis, or treatment for malignancy.  He was not treated with catherization, dilations, drainage procedures, or diet therapy.  On examination there was no deformity of the penis; however, there was a reducible right inguinal area and a scar in the inguinal area from a previous surgery.  There were no masses on the rectal walls, the anus was normal, sphincter tone was present, and seminal vesicles were not palpable.  There were no specific residuals of genitourinary disease, including post-treatment residuals of malignancy.  There was also no testicular atrophy.  An additional VA general medical examination performed at the same time noted "normal adult male genitalia." 

Subsequently, the examiner diagnosed the Veteran with bilateral hydrocelectomy with no recurrence, right inguinal hernia repair, recurrent right inguinal hernia, orchialgia secondary to the previous three conditions, and erectile dysfunction more likely than not secondary to psychogenic factors. 

VA treatment notes dated March 2005 indicate that the Veteran complained of bilateral testicular pain since 1976 and sexual dysfunction since 1990s.  There was no evidence of phimosis and prostate examination was normal.  The right testicle was irregular and there was indication of possible left testicle varicocele.  During an October 2005 urology consultation, it was noted that the Veteran's erectile dysfunction was improved with Viagra and his testicular pain was not getting worse.  

In February 2009, the Veteran underwent an additional VA examination, in which the Veteran reported testicular pain and indicated that he was taking Naproxen 550mg.  The examiner noted improvement in the Veteran's condition.  There was no evidence of neoplasm, systemic symptoms due to genitourinary disease, urinary symptoms, urinary leakage, history of recurrent UTI, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, hydronephrosis, cardiovascular symptoms, erectile dysfunction, or abdominal/flank tenderness.  Bladder and urethra examinations were normal with normal perineal sensation.  There was also no evidence of edema, and dorsalis pedis pulse and posterior tibial pulse were normal, bilaterally.  Penis and testicles examination showed normal results.  The examiner indicated that epididymis examination was not normal revealing tenderness, bilaterally.  Testicular atrophy was not present. 

The examiner further noted that the Veteran had bilateral epididymitis (inflammation of an organ that is in the scrotum close to the testicles), but at the time of the examination had no hydroceles.  Lastly the examiner noted that the disabilities do not interfere with the Veteran's employability. 

In June 2011, the Veteran underwent an additional VA examination, where he reported testicular pain.  The examiner indicated that the testicular pain was a side effect of the pain medication taken by the Veteran.  The examiner noted no history of UTIs or other urinary problems, but indicated that the Veteran had erectile dysfunction, although, it was "most likely related to his psychological condition."  The Veteran's testicles were noted to be tender, bilaterally, examination of the epididymis was normal but showed decreased cremasteric reflex.  

The examiner conducted a scrotal sonogram which showed testicles normal in size and echotexture.  There were no intra or extra testicular solid lesions and adequate intra testicular flow was detected, bilaterally.  Vascular structures were present, adjacent to the testicles more prominent on the left side that mildly enlarged after Valsalva maneuvers.  The impression was bilateral varicoceles, more prominent at the left side.  Under primary diagnostic code, the examiner indicated "significant abnormality, attention needed."  The examiner noted that the Veteran had no hydroceles, mild tenderness of testicles, scrotal sonogram revealed normal testicles and bilateral varicoceles.  Lastly, it was indicated that hydroceles do not affect the Veteran's employability, but his orchialgia "can interfere with the employability about 20 percent."

Urology consultation at the San Juan VAMC dated August 2012 indicated "testis and cord without palpable lesion."  Additional urology note dated October 2014 note "prostate cancer.  Possible management explained with risk and prognosis.  Patient elected for radical prostatectomy."

In November 2014, the Veteran underwent an additional VA examination, where he reported continuous testicles pain that is "7/10" in a scale of 10 being the worse.  The examiner indicated that the Veteran was drowsy and sleepy during the examination due to medications and was unable to answer all questions.  He denied UTIs that required long-term drug therapy or any hospitalizations due to his orchialgia.  The only continuous medication the Veteran was taking was for his erectile dysfunction.  There was no evidence of renal or voiding dysfunction.  Physical examination of the penis was normal, but the testes and epididymitis were abnormal due to "tenderness to palpation," bilaterally.  The examiner noted that the Veteran had active malignant neoplasm, but he did not complete treatment and was "watchful waiting," with no residuals or complications due to this condition. 

The examination report contains findings of a scrotal sonogram, which showed normal testicles in both size and echotexture with no intra or extra testicular flow detected, bilaterally.  There was adequate intra testicular flow, bilaterally.  Vascular structures were present, adjacent to the testicles more prominent on the left side that mildly enlarged after Valsalva maneuvers.  The impression was bilateral varicoceles, more prominent at the left side.  The examiner indicated that the Veteran's condition including neoplasms mildly impacted his ability to work.  Lastly, the examiner indicated that there was no evidence of UTI or required long term drug therapy of UTI, no evidence of hospitalizations or required intermittent intensive management for the Veteran's condition, and no atrophy or removal of testis.  With regards to employability, the examiner indicated that the Veteran's condition does not preclude him from obtaining or maintaining gainful employment as long as it is a more sedentary type of job, which does not require standing or sitting for prolong periods of time or moderate to severe physical effort. 

Medical treatment notes from San Juan VAMC dated March 2004 to August 2016, reveal continuous complaints of testicular pain, but show no evidence of complete testicular atrophy or a history of urinary tract infections (UTI) requiring long term drug therapy, 1-2 hospitalizations per year, and or requiring intermittent intensive management.  

Orchialgia - Analysis 

The Veteran asserts that his orchialgia disability is worse than the current non-compensable rating assigned.  

The Veteran's service-connected chronic orchialgia is rated as analogous to chronic epididymo-orchitis under Diagnostic Code 7525 of 38 C.F.R. § 4.115b, which provides that this disability be rated as a urinary tract infection (UTI) under 38 C.F.R. § 4.115a.

A UTI manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides that 10 percent evaluation is warranted for a urinary tract infection that requires long- term drug therapy, 1 - 2 hospitalizations per year, and/or requiring intermittent intensive management and a 30 percent evaluation is warranted when the evidence demonstrates a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management.

There is no evidence of any renal dysfunction associated with the orchialgia.  Moreover, as demonstrated above, the medical and lay evidence does not reveal that the Veteran has had associated UTIs that require long- term drug therapy, 1 to 2 hospitalizations per year, and/or requires intermittent intensive management.  In fact, throughout the pendency of the appeal, the Veteran denied such symptoms or treatments.  There is simply no basis to award a compensable rating.

Based on the evidence of record, the Board finds that entitlement to a compensable rating for chronic orchialgia is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Bilateral Hydrocele - Analysis 

The Veteran also asserts that his bilateral hydrocele disability, status post hydrocelectomy, is worse than the currently assigned non-compensable rating.  

The Veteran's service-connected bilateral hydrocele is rated by analogy under Diagnostic Code 7599-7523.  38 C.F.R. § 4.104.  Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating.  38 C.F.R. § 4.27.  Diagnostic Code 7599 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  Diagnostic Code 7523 contemplates impairment due to complete testis atrophy and provides for the assignment of a non-compensable rating for complete atrophy of a single testicle.  Assignment of a 20 percent rating is warranted for complete atrophy of both testicles. 

The Board finds that neither the lay or medical evidence demonstrates that the criteria for the next-higher rating have been met, i.e. complete atrophy of both testicles.  The medical evidence demonstrates that the Veteran's bilateral hydrocele is not manifested by complete atrophy of both testicles, nor is such more nearly approximated.  In fact, all of the examiners who examined the Veteran during the appeal period noted no atrophy of the testicles.  A June 2011 scrotal sonogram showed that the Veteran's testicles were normal in size.  The November 2014 scrotal sonogram revealed normal testicles in both size and echotexture with no intra or extra testicular flow detected.  For these reasons, the Board concludes that a compensable rating is not warranted bilateral hydrocele under DC 7523.

However Diagnostic Code 7523 does not account for the Veteran's continued testicular pain and tenderness to palpation.  The Veteran has presented competent and credible statements regarding the nature and extent of his testicular pain and tenderness.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Given the competent and credible reports of testicular pain, the Board has considered the application of Diagnostic Code 7120 which evaluates varicose veins, particularly because the record is replete with diagnoses of bilateral varicoceles related to his bilateral hydrocele.  

Under the Diagnostic Code 7120, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent disability rating.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent disability rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent disability rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent disability rating.  Finally, varicose veins with massive board-like edema with constant pain at rest warrants a maximum schedular 100 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).  Varicose veins are to be rated separately.  38 C.F.R. § 4.104.  

On careful review, the Board finds that the evidence demonstrates that the Veteran's bilateral hydroceles, status post hydrocelectomy, are accompanied by bilateral varicoceles manifested primarily by constant aching pain and are analogous to varicose veins.  Moreover, swelling of the testicles has been reported by the Veteran and noted on examinations.  The Board notes further that the Veteran has been noted to have taken various pain medications without relief.  The pain of the left testicle is consistently reported to be more severe than on the right with vascular structures adjacent to the testicles more prominent on the left side, and the manifestations of which are more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7120.  Although the varicocele symptoms on the right testicle are noted be of less severity, the Board finds that those symptoms are nevertheless symptomatic and therefore more closely approximate the criteria for a 10 percent rating than a non-compensable rating.  38 C.F.R. § 4.7.  Accordingly, the Board concludes that the criteria for separate 10 percent ratings for right and left varicoceles are approximated.

Separate ratings higher than 10 percent under DC 7120 are not warranted however.  Any edema present is intermittent, at best.  Persistent edema, incompletely relieved has not been shown on either side.  

10 percent rating based on multiple, non-compensable service-connected disabilities - Law & Analysis

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable rating for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532 (1993).  In this regard, based on the Board's decision herein, the Veteran is being awarded a compensable rating for his service connected orchialgia, which renders moot his  claim for compensation under 38 C.F.R. § 3.324.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for schizophrenia as secondary to service-connected bilateral hydrocele and or orchialgia is denied

Service connection for depression as secondary to service-connected bilateral hydrocele and or orchialgia is granted. 

A compensable rating for orchialgia is denied. 

For the entire period on appeal, a rating of 10 percent for hydrocele with right varicocele is granted, subject to the law and regulations pertaining to the payment of monetary benefit. 

For the entire period on appeal, a rating of 10 percent for hydrocele with left varicocele is granted, subject to the law and regulations pertaining to the payment of monetary benefit.

Entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied as a matter of law.


REMAND

The Board finds that an additional remand is necessary for the RO to readjudicate the TDIU claim in light of the Board's decision herein. 

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision herein granting service connection for depression and separate ratings for right and left hydrocele with varicocele, status post hydrocelectomy.

2.  Thereafter, readjudicate the TDIU claim on appeal.  If any benefit sought remains denied, provide an SSOC to the Veteran and his representative, and give him an opportunity to submit written or other argument in 

response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


